Citation Nr: 1035427	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-18 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to an effective date earlier than November 6, 
2006, for grant of service connection for post-traumatic stress 
disorder.

2.  Entitlement to an effective date earlier than November 6, 
2006, for grant of basic eligibility for Dependents Educational 
Assistance.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from February 1986 
to August 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2008-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, that granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 70 percent schedular rating 
and granted basic eligibility for Dependents Educational 
Assistance.  Both grants were made effective from November 7, 
2006.  The Veteran has appealed for earlier effective dates for 
both benefits.  

The November 2008 rating decision also indicates that the grant 
of PTSD compensation at the 70 percent level results in a 
combined 100 percent schedular rating, which has mooted a claim 
for a total disability rating based on individual unemployability 
(hereinafter: TDIU).  In Bradley v. Peake, 22 Vet. App. 280, 294 
(2008), the Court rejected VA's rationale for concluding that a 
100 percent schedular rating subsumes a TDIU rating.  The Court 
determined that a separate TDIU rating predicated on one 
disability (although perhaps not ratable at the schedular 100 
percent level) when considered together with another disability 
separately rated at 60 percent or more could warrant special 
monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, it might 
benefit the Veteran to obtain a TDIU rating, even where a 100 
percent schedular rating has also been granted.  Because of this 
holding, VA's General Counsel has taken action to withdraw VA 
O.G.C. Prec. Op. No. 6-99, which is contrary to the holding of 
Bradley.  Moreover, it has not yet been decided whether there 
remains a portion of the appeal period wherein a 100 percent 
schedular rating has not been assigned, but where TDIU rating 
remains available.  Thus, the claim for TDIU for any portion of 
the appeal period is referred for appropriate action.

A March 2004 RO rating decision grants an increased rating for 
craniotomy with bone flap, but does not address a separate rating 
for the postoperative cranial scar.  In August 2004, the Veteran 
requested a separate rating for that scar.  The RO processed that 
request as an NOD to the March 2004 rating decision.  In August 
2005, the RO issued an SOC addressing a separate scar rating.  
The Veteran did not file a substantive appeal and the RO closed 
that appeal.  The Board therefore lacks jurisdiction to address 
this claim.  

In February 2010, the Veteran submitted several CUE claims.  
These have not been developed and are referred for appropriate 
action.  

Entitlement to an effective date earlier than November 6, 2006, 
for grant of basic eligibility for Dependents Educational 
Assistance is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO received a claim for service connection for PTSD or 
other psychiatric disability on January 5, 2000.  

2.  In an August 2001 rating decision, the RO denied service 
connection for PTSD.

3.  The Veteran timely appealed the August 2001 rating decision, 
but in March 2004, prior to a Board decision on the matter, he 
withdrew his appeal.  

4.  The Veteran has not asserted CUE in the final August 2001 
rating decision.

5.  On February 16, 2005, the RO received an application to 
reopen the claim for service connection for PTSD. 


CONCLUSIONS OF LAW

The criteria for an effective date of February 16, 2005, for 
service connection for PTSD are met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
3.105, 3.151, 3.155, 3.157, 3.400 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also 
inform the claimant of any information and evidence not of record 
that VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice was provided in December 2006, prior to the appealed 
decision.

The claimant challenges the effective date assigned following the 
grant of service connection.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. at 
490-91.  Because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  All necessary development has been 
accomplished and adjudication may proceed without unfair 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA has obtained VA out-patient treatment reports and VA 
examination reports.  The claimant has not identified and the 
record does not otherwise indicate that there is any additional 
existing evidence that is necessary for fair adjudication of the 
claim that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Earlier Effective Date

The Veteran seeks an effective date earlier than November 7, 
2006, for service connection for PTSD.  

In November 1991, shortly after his discharge from active 
military service, the Veteran submitted an original service 
connection claim for various disorders.  In that claim, he did 
not ask for service connection for PTSD or other acquired 
psychiatric disorder.  Rather, he sought service connection for 
residuals of a brain tumor and headaches and for a back 
condition.  In May 1992, the RO granted service connection for 
the brain tumor and headaches and assigned a 40 percent combined 
rating effective the day after separation from active military 
service.  

The RO received the Veteran's claim for service connection for 
depression and PTSD on January 5, 2000.  

In June 2001, the RO obtained VA hospitalization and out-patient 
treatment reports.  Among these is a November 2000 VA 
hospitalization report that notes that the Veteran was admitted 
because of an angry outburst, anxiety, and panic.  The Axis I 
diagnosis was adjustment disorder with depressed mood and rule 
out PTSD due to childhood sexual abuse aggravated by an arrest in 
the military.  Also obtained was another November 2000-dated VA 
hospital report that contains a final diagnosis of PTSD.  This 
report does not mention any specific stressor, which renders the 
report unclear as to the etiology of PTSD.

A March 2001 VA PTSD compensation examination report contains 
Axis I diagnoses of depression associated with character 
pathology; and, malingering, in that order.  

In pertinent part of an August 2001 rating decision, the RO 
denied service connection for PTSD, depression, and alcoholism on 
the basis that no medical doctor had found PTSD, that depression 
was not linked to active military service, and that alcoholism 
was the result of willful misconduct.  The Veteran submitted an 
NOD to that decision in August 2001.  The RO issued a statement 
of the case (hereinafter: SOC) in March 2003.  The Veteran 
submitted a VA Form 9 or 1-9, Appeal to the Board of Veterans' 
Appeals, in May 2003.  

In March 2004, the RO issued a rating decision that granted an 
increased rating for right craniotomy with bone flap.  
Subsequently, in March 2004, the Veteran sent in a VA Form 21-
4138, Statement In Support Of Claim, in which he requested that 
"No further action" be taken regarding a higher rating for 
brain tumor residuals, service connection for PTSD, or for 
entitlement to TDIU.  He also indicated satisfaction with respect 
to claimed CUE in an earlier denial of a higher rating for 
residuals of craniotomy with bone flap.

In August 2004, the Veteran requested that VA "formally drop all 
my current appeals."  He then requested a separate rating for a 
scar of the forehead.  The RO closed all prior appeals, but 
processed the request for a scar rating as an NOD to the March 
2004 rating decision that did not assign a separate scar rating.  

In September 2004, the Veteran submitted new claims and 
assertions "to facilitate my appeals."  He requested that VA 
benefits be granted retroactively to 1991.  He did not mention 
PTSD or other psychiatric disability.

In response to a January 2005 VA notice letter concerning his 
appeal for a separate scar rating, in February 2005, the Veteran 
asserted that claims for service connection for PTSD, for 
headaches, and for back pain remained on appeal. 

In June 2005, the RO sent a notice letter to the Veteran 
informing him that his recently received claim for service 
connection for PTSD was being developed.  

In November 2006, the Veteran requested service connection for 
PTSD and submitted new evidence.  

In an April 2007 rating decision, the RO again denied service 
connection for PTSD.  The Veteran submitted an NOD in January 
2008 and asserted that the PTSD claim had been pending since 
January 2000.  

In January 2008, the Veteran submitted a new claim for TDIU. 

In a November 2008-issued rating decision, the RO granted service 
connection for PTSD and assigned a 70 percent rating effective 
from November 7, 2006.  The basis for the effective date of 
November 7, 2006, is the date of receipt of a new claim for PTSD.  

In March 2009, the Veteran asserted CUE in the November 2008-
issued rating decision.  He also asserted that he had timely 
appealed a March 2004 rating decision that denied service 
connection for PTSD. 

The effective date of service connection will be the later of the 
date of receipt of claim or the date entitlement arose if the 
claim is received more than one year after the Veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
If based on receipt of new and material evidence, other than 
service department records, received after the final 
disallowance, the effective date will be the date of receipt of 
the new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q), (r) (2009).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155 (2009).

The first question for resolution is: When did the Veteran claim 
service connection for PTSD or other acquired psychiatric 
disorder?  From the facts above, it is clear that he submitted 
the first of such claims on January 5, 2000.  That claim was 
denied in August 2001.  The second question is: Did the August 
2001 rating decision become final?

The Veteran timely submitted an NOD to the August 2001 rating 
decision and in March 2003, the RO issued an SOC.  The SOC cover 
letter informed the Veteran that he had 60 days to file a 
substantive appeal.  In May 2003, the RO received a timely 
substantive appeal.  Thus, the August 2001 rating decision was 
timely appealed.  In March and August 2004, however, he submitted 
written withdrawals of his appeals.  

According to 38 C.F.R. § 20.204 (c), a written withdrawal is 
deemed to withdraw the NOD and the substantive appeal.  Any 
subsequent new filing to reinstate the appeal must be timely 
filed.  The Veteran later attempted to reinstate the appeals; 
however, such attempt was untimely.  

On February 16, 2005, the RO received the Veteran's request to 
reinstate his appeal for service connection for PTSD.  Because 
the time limits to appeal the case had expired in May 2003 (60 
days from issuance of the March 2003 SOC), the February 2005 
filing is untimely cannot serve to reinstate the prior appeal.  
Thus, the August 2001 rating decision became final.  

No revision to the August 2001 final decision may be made absent 
CUE or a finding of non-finality.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.400(k); Best v Brown, 10 Vet. App. 322 (1997) 38 C.F.R. 
§ 3.105.  The Veteran has not asserted that the August 2001 
rating decision is based on CUE.  His assertion that the August 
2001 decision lacks finality because of his reinstated appeal 
must fail, as his attempt to reinstate the appeal was itself 
untimely.  38 C.F.R. § 20.204 (c). 

While the Veteran's February 2005 attempt to reinstate the 
withdrawn appeal must fail, it can serve as an application to 
reopen the claim for service connection for PTSD.  This is 
especially true in the case because in June 2005, the RO wrote 
the Veteran and informed him that his new PTSD claim was under 
consideration.  February 16, 2005, therefore is clearly the date 
of the RO's receipt of an informal application to reopen a claim 
for service connection for PTSD.  February 16, 2005, therefore 
will be the correct effective date for a grant of benefits unless 
an earlier-dated treatment report meeting requirements set forth 
below is found.  

Under 38 C.F.R. § 3.157, a treatment report dated prior to the 
actual claim may suffice as a claim to reopen or a claim for an 
increase.  The provision applies to Veterans who have had a 
formal claim for compensation allowed (38 C.F.R. § 3.157 (b)) and 
the report must relate to a disability which may establish 
entitlement.  § 3.157 (a).  In this case, formal claims for 
compensation had been allowed in prior years.  

Under 38 C.F.R. § 3.157 (b), a claim specifying the benefit 
sought must actually be received within one year from the date of 
the examination, treatment, or hospital admission report.  
Because the new claim was actually received on February 16, 2005, 
the next inquiry is whether there is a related examination, 
hospital, or other treatment report dated within one-year prior 
to February 16, 2005.  Harper v. Brown, 10 Vet. App. 125, 126.  
Review of the claims files reveals no treatment report that is 
dated within one-year prior to February 16, 2005, nor has the 
Veteran alleged that any such document meets these requirements.  
Thus, February 16, 2005, remains as the earliest date of a new 
claim for PTSD.  

With respect to the Veteran's March 2009 assertion of CUE in the 
appealed November 2008-issued rating decision, it is understood 
that in making this CUE claim, the Veteran simply seeks an 
earlier effective date for PTSD.  However, this CUE claim must 
fail because the November 2008-issued rating decision was 
appealed to the Board and has not become final.  Case law clearly 
holds that CUE claims are reserved for final claims only.  Where 
the decision has not become final, no CUE claim can be 
entertained.  Link v. West, 12 Vet. App. 39, 44 (1998) (holding 
that CUE claim does not exist, as matter of law, where there is 
no prior final RO decision).  Thus, the claim of CUE in the 
November 2008 decision need not be addressed further.  

The Veteran has also asserted that he had timely appealed a March 
2004 rating decision that denied service connection for PTSD.  
Review of the March 2004-issued rating decision reveals that 
service connection for PTSD was not addressed.  Neither does his 
NOD of August 2004 mention PTSD.

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors an earlier 
effective date of February 16, 2005, for grant of service 
connection for PTSD.    


ORDER

An earlier effective date of February 16, 2005, for service 
connection for PTSD is granted.    



REMAND

Because an earlier effective date for service connection for PTSD 
is granted above, the effective date for basic eligibility for 
Dependents Educational Assistance must be re-adjudicated.  

Accordingly, the case is REMANDED for the following action:

The AMC should re-adjudicate the claim for 
an earlier effective date for basic 
eligibility for Dependents Educational 
Assistance.  Following re-adjudication, if 
the benefit sought is not granted, the AMC 
should issue an appropriate supplemental 
statement of the case (SSOC).  The Veteran 
should be afforded an opportunity to 
respond to the SSOC before the claims 
folders are returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


